     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                    SACRAMENTO DIVISION
12
     ENRIQUE TORRES,                                )   Case No.: 2:19-cv-01246-DMC
13
                                                    )
14                  Plaintiff,                      )   STIPULATION FOR EXTENSION OF
                                                    )   TIME FOR DEFENDANT TO RESPOND
15          vs.                                     )   TO PLAINTIFF’S MOTION FOR
                                                    )   SUMMARY JUDGMENT AND ORDER
16
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18                  Defendant.                      )
                                                    )
19
                                                    )
20
            Plaintiff and Defendant, through their respective attorneys, and subject to the approval of
21
     the Court, hereby stipulate that Defendant shall have an extension of time of 45 days, up to and
22
     including Monday, April 20, 2020, in which to file and serve his response to Plaintiff’s Motion for
23
     Summary Judgment. Plaintiff shall have 15 days, up to and including May 5, 2020, to file and
24
     serve her optional reply.
25
            Defense counsel needs an extension of time because the attorney responsible for briefing
26
     needs additional time to complete review and analysis of the 622-page record, consider the issues
27
     raised in Plaintiff’s brief, determine whether options exist for settlement, accommodate competing
28
     workload demands, draft the response, and go through the necessary in-house reviews. With



     Stip. & Prop. Order for Ext., 2:19-cv-01246-DMC
 1   regard to competing workload demands, in March, defense counsel has eleven additional District
 2   Court briefs due, half of which courts have already extended once. Currently, the Office of the
 3   General Counsel has undergone an unforeseen reduction of several staff attorneys; our office is
 4   starting the process of hiring and management would have difficulty reassigning this case to
 5   another attorney. In addition, in March, defense counsel’s sister is expecting twins and she plans
 6   to take some leave to support her. This request is made in good faith with no intention to delay
 7   unduly the proceedings. Counsel apologizes to the Court and Plaintiff for any inconvenience this
 8   delay may cause.
 9          This is Defendant’s first request for an extension to file a response to Plaintiff’s Motion for
10   Summary Judgment.
11
                                           Respectfully submitted,
12

13   Dated: March 2, 2020
                                            /s/ Denise Bourgeois Haley *
14                                         DENISE BOURGEOIS HALEY
                                           Law Offices of Lawrence D. Rohlfing
15
                                           Attorney for Plaintiff
16                                         (*As authorized via e-mail on March 2, 2020)

17                                         McGREGOR W. SCOTT
18
                                           United States Attorney
                                           DEBORAH LEE STACHEL
19                                         Regional Chief Counsel, Region IX
                                           Office of General Counsel
20                                         Social Security Administration
21
                                       By: /s/ S. Wyeth McAdam
22                                        S. WYETH McADAM
                                          Special Assistant United States Attorney
23
                                          Attorneys for Defendant
24

25

26

27

28




     Stip. & Prop. Order for Ext., 2:19-cv-01246-DMC
 1

 2                                               ORDER

 3   GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL FILE
 4
     HIS OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE APRIL 20, 2020.
     PLAINTIFF’S OPTIONAL REPY IS DUE ON OR BEFORE MAY 5, 2020.
 5

 6   Dated: March 3, 2020
                                                       ____________________________________
 7                                                     DENNIS M. COTA
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Prop. Order for Ext., 2:19-cv-01246-DMC
